Citation Nr: 1744245	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether a timely substantive appeal was filed in response to the April 25, 2012 statement of the case (SOC) that denied a compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1975 to August 1995.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that the Veteran had not filed a timely substantive appeal in the matter of the rating for hemorrhoids.


FINDING OF FACT

VA received the Veteran's substantive appeal on April 22, 2013, which was greater than 60 days from the mailing of the SOC on April 25, 2012, and not within the remainder of the one-year period from the mailing of the July 2010 rating decision.


CONCLUSION OF LAW

The substantive appeal received on April 22, 2013 was not timely received. 
38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.109, 19.32, 20.202, 20.302, 20.303, 20.305, 20.1103 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). 

With respect to the issue of whether a timely substantive appeal was filed, the Board finds VA's duty to notify and assist has been met. The RO issued an April 2012 SOC that denied a compensable rating for hemorrhoids. In the accompanying letter, the RO notified the Veteran that to complete his appeal, he must file a formal appeal within 60 days from the date of the SOC letter (dated April 25, 2012), or within the remainder, if any, of the one-year period from the date of his rating decision notification letter (dated July 26, 2010). He was notified that if the formal appeal was not received within this time period, his appeal would be closed. A VA Form 9 was attached. On April 22, 2013, VA received a VA Form 9, substantive appeal, from the Veteran. On May 28, 2013, VA informed the Veteran by letter that his substantive appeal was untimely. 

Here, the appellant was properly notified of the timeliness issue, and was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.

The evidentiary record in the matter of timeliness is also complete; the critical facts are determined by what was already received for the record (and when).

II. Legal Criteria, Factual Background, and Analysis

Appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished. 38 U.S.C.A. § 7105.  

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information. 38 C.F.R. § 20.202. A substantive appeal must be filed within 60 days from the date the Agency of Original Jurisdiction (AOJ) mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing the notification of the determination being appealed, whichever period ends later. 38 C.F.R. § 20.302. If an appeal is not perfected within the time specified by the regulation, the rating decision becomes final. 38 C.F.R. § 20.1103.

An extension of the 60-day period for filing a substantive appeal may be granted for good cause. A request for such an extension must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal. 
38 C.F.R. § 20.303. 

The Board finds the substantive appeal received in April 2013 was not timely received.
The Veteran was denied a compensable rating for hemorrhoids in a July 2010 rating decision. In March 2011, the Veteran filed a timely notice of disagreement with that decision. On April 25, 2012, the RO sent an SOC to the Veteran continuing to deny a compensable rating for hemorrhoids. In the accompanying letter, the RO notified the Veteran that to complete his appeal, he must file a formal appeal within 60 days from the date of the SOC letter (dated April 25, 2012), or within the remainder, if any, of the one-year period from the date of his rating decision notification letter (dated July 26, 2010). He was notified that if the formal appeal was not received within this time period, his appeal would be closed. 

VA received the Veteran's substantive appeal on April 22, 2013, which was greater than 60 days from the mailing of the SOC on April 25, 2012, and not within the remainder of the one-year period from the mailing of the July 2010 rating decision. Neither the Veteran nor his representative filed a request in writing for an extension of the time limit for good cause during the appeal period.

In the Veteran's July 2013 notice of disagreement with the May 2013 determination that he submitted an untimely substantive appeal, he asserts he filed a timely substantive appeal because VA's "letter dated April 25, 2012 (Enclosure II) was acknowledged by [him] on April 22, 2013, which [was] within one year period or 60 days, as stated on when you need to do it . . . ." As explained above, however, the "letter dated April 25, 2012" was a copy of his SOC. Therefore, he had 60 days from the date of that letter to submit his substantive appeal, not one year (as he believes). The one-year provision for filing a substantive appeal relates to the date a Veteran is notified of his rating decision, which in this case was July 26, 2010. As the April 22, 2013 substantive appeal was not received within one year of that decision, it cannot be considered timely on that basis either.

In conclusion, as the April 22, 2013 substantive appeal has been determined to be untimely, the July 2010 rating decision is now final. 




ORDER

The substantive appeal received on April 22, 2013 was not timely received. 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


